IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

COREY GREGG,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-1735

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed August 24, 2017.

An appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Corey Gregg, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and WOLF and WINOKUR, JJ., CONCUR.